Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the application filed on 09/21/2020.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mohajer et al. (US Patent 10,418,032 A1).
Regarding Claim 1, Mohajer teaches a method for processing an utterance (see Fig.15 and Col.21, Line 35-41), the method being implemented on at least one machine comprising at least one processor, memory, and a communication platform connected to a network (see Fig.18 (1814,1816,1826) and Col.24, Line 3-16), and the method comprising:
estimating an intent associated with an utterance (see Fig.12 (1012,1210), Fig.15 and Col.21, Line 35-41, interpreting a query and determining an intent);
obtaining a slot-value pair for the utterance based on the intent, the slot-value pair comprising a slot and a value associated with the slot, the slot being of a first entity type (see Fig.13A (1305,1310), Fig.15 (query interpretation), Col.20, Line 61-64 and Col.21, Line 35-41);
estimating a data object based on the utterance (see Fig.15 (query interpretation) and Col.21, Line 35-41);
selecting, based on the intent, a data structure for representing the data object, wherein the data structure includes a variable slot of the first entity type (see Fig.4, Fig.15 and Col.9, Line 29-52);
and assigning the value to the variable slot in the data structure (see Fig.15 (query interpretation) and Col.21, Line 35-41).

Note: The prior art, Nguyen et. al. (US Pub.2006/0009973 A1), teaches the relevant features of the current invention, but was not cited in the office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU B HANG whose telephone number is (571)272-0582.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad H. Ghayour, can be reached at (571)272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VU B HANG/Primary Examiner, Art Unit 2672